United States Court of Appeals
                                   For the Seventh Circuit
                                   Chicago, Illinois 60604

                                         May 21, 2002


                                              Before

                             Hon. Joel M. Flaum, Chief Judge

                             Hon. Daniel A. Manion, Circuit Judge

                             Hon. Michael S. Kanne, Circuit Judge


No. 00-4205

United States of America,                              Appeal from the United States District
                                                       Court for the Northern District of Illinois,
                        Plaintiff-Appellee,            Eastern Division

       v.                                              No. 98 CR 561

Calvin Trennell, a/k/a Meechie,                        Rebecca R. Pallmeyer, Judge.

                     Defendant-Appellant.


                                          ORDER

       The opinion of this court issued on May 17, 2002, is amended as follows:

        Line 1 is changed to read “Before FLAUM, Chief Judge, and MANION and KANNE,
Circuit Judges.”